Citation Nr: 1313020	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  11-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure and other toxins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2012, this case was previously remanded by the Board for additional development.  The Board finds that the AOJ substantially complied with the remand directives, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The Board notes that a March 2013 statement and a copy of the Veteran's DD-214 were added to the file without a waiver after the case was certified for appeal.  The Board has reviewed the additional evidence but finds that the records consist of evidence that is essentially duplicative of evidence previously of record with respect to the matter that is the subject of the decision below.  Indeed, the Veteran provided a written statement in March 2009 that he was exposed to solvents in connection with working on F150 jets in service.  Additionally, a copy of the Veteran's DD-214 was also of record previously.  Thus, these additional records would do nothing to benefit the issue being considered today.  The Board therefore concludes that there is no prejudice in proceeding with consideration of the issue on appeal.  38 C.F.R. § 20.1304(c) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

COPD was not manifested during the Veteran's active service or for many years thereafter, nor is it otherwise related to such service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000
  
Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.   §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
  
The record shows that through VCAA letters dated April 2008 and November 2008 the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  VCAA letters to the appellant were provided in April 2008 and November 2008, prior to the initial unfavorable decision in January 2009.
 
Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The April 2008 and November 2008 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.
  
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
  
The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  The RO arranged for a VA examination in October 2012.  The examiner stated that he reviewed the Veteran's claims file and a medical history, and provided a thorough examination of the Veteran.  Thus, the Board finds that the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the RO has also attempted to verify the herbicide exposure alleged by the Veteran; however an August 2010 Memorandum contained a formal finding that there was insufficient information required to corroborate the allegation of herbicide exposure.  The Board concludes that VA has exhausted all reasonable means to verify the herbicide exposure alleged by the Veteran.  Thus, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.
    
For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.         38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file and in the Veteran's electronic case file (Virtual VA), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service treatment records note that the Veteran was seen in October 1965 for an upper respiratory infection/viral bronchitis, as well as pharyngitis in November 1965.  On June 1964 service entrance and May 1968 service separation examinations, the Veteran's chest and lungs were normal on clinical evaluation.  In associated Reports of Medical History, he denied any lung and chest diseases.  

Postservice treatment records show a diagnosis of COPD.  See November 1998 chest X-ray report.  A January 2009 VA treatment record noted an impression of COPD and a history of smoking.  In January 2013, a physician noted a history of COPD and that the Veteran quit smoking 25 years ago.  Recent pulmonary function tests revealed the presence of severe COPD.

The Veteran was afforded a VA examination in October 2012.  The Veteran reported developing chronic respiratory complaints in the spring of 1969 that would occur each spring thereafter.  He reported that over the years, he developed chronic shortness of breath and dyspnea.  The Veteran also admitted to smoking two packs of cigarettes per day from his teens for 12 years duration, and since quitting, he has been exposed to his wife's second hand smoke to this day.

The VA examiner's diagnosis was COPD since 1999.  The examiner noted a January 2011 chest x-ray which showed no cardiopulmonary disease present.  The examiner opined that the Veteran's COPD was less likely than not incurred in or caused by service.  He noted that the Veteran received a diagnosis of COPD as confirmed by a pulmonary function test in 1999, and that the Veteran has impairment due to shortness of breath and dyspnea which has continued to worsen over the years.  The examiner explained that although respiratory conditions were noted in-service in 1965, they were viral in etiology, and as such are not causes of chronic respiratory illness such as COPD.  However, the examiner pointed out that cigarette smoking and exposure to cigarette smoke is a strong risk factor and known cause of COPD.  Thus, the examiner stated that the Veteran's COPD is not due to his in-service respiratory complaints in 1965.

It is not in dispute that the Veteran has COPD.  It has been diagnosed, including by VA, since the late 1990s.  Further, the STRs show treatment for recurrent respiratory complaints.  However, COPD is not noted on his service separation examination.  What remains for consideration is whether or not COPD may somehow be related to the Veteran's service.  In this regard, the preponderance of the evidence is against the claim.  

The Veteran has claimed that his COPD is the result of exposure to herbicides during his active duty service in Southeast Asia.  In a December 2008 statement and during a June 2009 telephone conversation, he recalled spending less than a day in December 1966 in the Republic of Vietnam while waiting for a connecting flight to his duty assignment in Thailand.  In a March 2009 statement, the Veteran reported herbicide exposure while "guarding napalm bomb canisters" and cleaning planes which flew in South Vietnam combat missions and "were saturated with a slimy residue" during his active duty service with the 355 Field Maintenance Squadron at Takhli Royal Air Base in Thailand from December 1966 to January 1968.

In July 2010, the Joint Services Records Research Center (JSRRC) was requested to provide any information regarding flight logs for December 25 and 26, 1966 and any information regarding herbicide exposure by the Veteran's unit from December 25, 1966 to January 25, 1967.  The JSRRC responded that the available historical records do not document the departure or arrival of individual unit members or aircraft flight paths and flight logs and flight manifests were not considered permanent documents.  The JSRRC also responded that available historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Takhli Air Base, Thailand.  The JSRRC reviewed the Department of Defense listing of herbicide spray areas and test sites outside the Republic of Vietnam and Takhli is not a listed location.

As stated above, an August 2010 Memorandum contained a formal finding was made by the RO that there was insufficient information required to corroborate the allegation of herbicide exposure by the Veteran.  Considering this finding and the above evidence, the Board concludes that the Veteran was not exposed to herbicides in service.  Accordingly the presumptive provisions of 38 C.F.R. § 3.307 do not apply.  

The Veteran has also asserted that he has COPD as a result of exposure to cleaning solvents and emissions related to his work with F105 fighter jets.  See March 2009 and March 2013 written statements.  Here, the Board acknowledges the Veteran's contentions regarding COPD related to service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the cause of a respiratory condition, such as COPD (a complex, internal pulmonary process) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

The only probative nexus opinion on file is the October 2012 VA examiner's opinion, which included a review of the claims file, and which weighed against the claim.  The examiner cited to the factual evidence, including that there was no evidence of COPD being noted/treated in service and that the Veteran's respiratory conditions in service were viral in etiology and as such, are not causes of chronic respiratory illness.  The examiner also noted that the Veteran admitted to a long history of smoking cigarettes and stated that he has continued to be exposed to smoke from his wife.  The examiner noted that cigarette smoking and exposure to smoke is a known cause of COPD.  While the examiner did not specifically note that he considered the Veteran's contentions regarding jet fuel exposure, the Board notes that these contentions were in the record and the examiner specifically stated that he reviewed the evidence of record.  See Monzingo v. Shinseki, No. 10-922 (Vet. App. Nov. 21, 2012) ("[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.").  Monzingo at 7 (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Here, because the examiner expressed familiarity with the record, and cited to supporting factual data, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of service connection for COPD.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for COPD is denied.


REMAND

The Veteran was provided a VA examination in October 2012 to address the nature and likely etiology of all respiratory disabilities present.  The examiner was asked to identify by medical diagnosis each and every chronic respiratory disability found, including bronchitis and COPD and then to specifically opine whether the bronchitis and COPD noted in the record are related to the Veteran's respiratory complaints in service (treatment for cough, sore throat, and runny nose noted in 1965 service treatment record).  With respect to bronchitis, the examiner made no diagnosis.  However, the Board notes that bronchitis was diagnosed during this appeal (see February 2013 VA treatment record), thus, an opinion is necessary to address whether bronchitis diagnosed at any time during the appeal is related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should arrange for the Veteran's claims file to be forwarded to a medical provider for an advisory medical opinion regarding a nexus between the Veteran's in-service respiratory complaints and diagnosed bronchitis at any time during this appeal.  See February 2013 VA treatment record.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bronchitis is related to service, to include his exposure to jet fuels and solvents in service.  The opinion must be accompanied by a complete explanation of rationale.

2.  Then, re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


